Citation Nr: 9900033
Decision Date: 04/22/99	Archive Date: 06/24/99

DOCKET NO. 97-02 439               DATE APR 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

ORDER

The following corrections are made in a decision issued by the
Board in this case on January 4, 1999:

On line 16, page 5, "left ulna" is corrected to read "right ulna."

On line 10, page 14, "left ulna" is corrected to read "right ulna."

On line 4 and 5, page 15, "left ulna" is corrected to read "right
ulna."

MARY GALLAGHER
Member, Board of Veterans' Appeals

Citation Nr: 9900033  
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-02 439 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder claimed as being proximately due to and the result 
of service-connected disabilities of the right forearm and 
right elbow.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.

3.  Entitlement to an increased rating for residuals of 
fracture of the right ulna, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for scar on the right 
iliac crest, donor site of bone graft, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for a right 
shoulder disorder, determined than new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a lung disorder, and denied increased 
ratings for a right wrist disorder, scar over the iliac 
crest, and hypertension.  In the same rating decision, the RO 
assigned a disability evaluation of 10 percent for a right 
elbow disorder, and granted service connection for PTSD and 
awarded a disability rating of 10 percent for that 
disability.  

In his February 1997 substantive appeal, the veteran 
expressed disagreement with the ROs rating of his disability 
from hypertension.  At his RO hearing in April 1997, he also 
expressed his disagreement with the ROs rating of his right 
elbow disorder.  In January 1998, the RO added the issues of 
increased ratings for the right elbow disorder and 
hypertension to the supplemental statement of the case.  The 
hearing officer also increased the disability evaluation of 
the scar on the right iliac crest, donor site of bone graft, 
to 10 percent, and the disability evaluation of the PTSD to 
30 percent, each effective from September 7, 1995.  These 
issues remain on appeal before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 

On April 23, 1998, the RO received a substantive appeal from 
the veteran concerning all the issues listed in the 
supplemental statement of the case.  This was received more 
than one year after the July 5, 1996, notice of the July 1996 
rating decision and more than 60 days after the January 30, 
1998, supplemental statement of the case that added these two 
issues.  Consequently, these two issues are not now before 
the Board on appeal.  

The matter of whether the April 23, 1998, written statement 
of the veteran might be a notice of disagreement with the 
hearing officers decision of January 1998 is referred to the 
RO for appropriate action.

The veteran asserted in the Department of Veterans Affairs 
(VA) Form 9 received in January 1997 that he was not working 
because of his service connected disabilities.  Liberally 
construed, his assertion is a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The claim of TDIU is referred 
to the RO for appropriate action.

The Board remanded this matter to the RO in August 1998 to 
afford the veteran a hearing before a member of the Board at 
the RO pursuant to his request for such a hearing in the VA 
Form 9 filed in January 1997.  Thereafter, the veteran 
informed the RO that he no longer desired to have such a 
hearing.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has current disability from a 
right shoulder disorder which is proximately due to or the 
result of his service-connected right wrist disorder.  He 
also contends that he has current disability from a lung 
disorder as a result of an injury he sustained during his 
active military service.  Implied in that contention is the 
assertion that he has submitted new and material evidence to 
reopen the claim.  Finally, the veteran contends that his 
disabilities from residuals of fracture of the right ulna, 
scar on the right iliac crest, and PTSD warrant higher 
disability ratings than the evaluations currently in effect.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to meet 
his burden of submitting a well-grounded claim of entitlement 
to service connection for a right shoulder disorder secondary 
to his service connected disability from residuals of 
fracture of the right ulna.  It is also the decision of the 
Board that the veteran has not submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a lung disorder.  It is the further decision 
of the Board that the preponderance of the evidence is 
against the grant of increased ratings for residuals of 
fracture of the right ulna, scar over the right iliac crest, 
and PTSD.


FINDINGS OF FACT

1.  In an July 1991 rating decision, which the veteran did 
not appeal, the RO disallowed the veterans claim of 
entitlement to service connection for a lung disorder.

2.  Since the ROs July 1991 disallowance of the claim of 
entitlement to service connection for a lung disorder, the 
veteran has not submitted new evidence which is probative of 
whether he incurred a lung disorder as a result of an injury 
he sustained during his active military service.

3.  The record does not contain competent evidence of a nexus 
between a current right shoulder disability and the service-
connected disabilities of the right forearm and right elbow.  

4.  The veterans disability from residuals of fracture of 
the left ulna is manifested by subjective complaints of 
painful wrist motion, weakness, and numbness in his fingers, 
without clinical findings of nonunion of the ulna, or of 
reduced range of motion in the wrist, reduced grip strength, 
or loss of supination or pronation of the right forearm and 
hand.

5.  The veterans disability from scar over the right iliac 
crest is manifested by an objectively tender scar which does 
not result in functional limitation, and which is not 
disfiguring.

6.  The veterans disability from PTSD is manifested by 
symptoms of depression, with some sleep disturbance, and an 
inclination toward isolation, without more than mild 
difficulty establishing and maintaining effective work and 
social relationships or more than moderate social and 
industrial impairment, and without occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, panic attacks, speech 
effects, impairment of intellect, judgment, motivation, or 
mood.


CONCLUSIONS OF LAW

1.  The ROs July 1991 rating decision which denied 
entitlement to service connection for a lung disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a lung disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The claim of entitlement to service connection for a 
right shoulder disorder claimed as being proximately due to 
and the result of service-connected disabilities of the right 
forearm and right elbow is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).

4.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right ulna have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a,  Diagnostic 
Code 5211 (1998).

5.  The criteria for a rating in excess of 10 percent for 
scar over the right iliac crest have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a,  Diagnostic 
Code 5211 (1998).

6.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Shoulder Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veterans claim of entitlement to service connection for a 
right shoulder disorder is not well grounded.  Where a claim 
is not well grounded it is incomplete, and the Department of 
Veterans Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision dated in July 1996, and in the 
statement of the case and supplemental statement of the case.  
The discussion below informs the veteran of the types of 
evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would make his claim 
well-grounded.

Service medical records show that the veteran was injured in 
April 1969 while serving in the Republic of Vietnam.  He 
sustained a closed fracture of the right ulna when he was 
thrown from and pinned under a truck which turned over.  In 
May 1969, he underwent open reduction of the fracture with 
bone graft from the right anterolateral ilium and insertion 
of an internal medullary rod.  Notes dated in March 1970 
showed that the veteran had bursitis in his right arm.  In 
April 1970, the intramedullary rod was removed and the right 
olecranon bursa was excised.  Post-operative diagnoses 
included chronic bursitis of the right olecranon.  
Subsequently dated service medical records show that the 
veteran had limitation of extension of his right elbow.  An 
orthopedic consultation report dated contemporaneously with 
the veterans medical examination for separation from service 
indicated that he had full flexion in his right elbow but 
lacked 10 degrees of extension.  The skin wound over the 
olecranon was adherent to the underlying periosseous 
structures.

In a VA examination conducted in June 1971, the veteran had 
complaints of pain in his right wrist and elbow with use of 
his right arm.  He was observed to carry his right arm in 30 
degrees of flexion which was relatively fixed.  His right 
shoulder had full range of motion.

The veteran was granted service connection for residuals of 
fracture of the right ulna and post-operative excision of 
bursa of the right elbow by the ROs July 1971 rating 
decision.  In September 1995, the veteran claimed that he had 
arthritis in his right shoulder as a result of his service-
connected disabilities of the right wrist forearm and elbow.  
During a VA examination in November 1995, he had arthritic 
type complaints in his shoulders, knees, and back.  Range 
of motion in the right shoulder included 130 degrees of 
flexion, 140 degrees of abduction, 70 degrees of internal 
rotation, and 90 degrees of external rotation.  The examiner 
did not report a diagnosis of a shoulder disorder.  However, 
he commented that the veterans complaint of a shoulder 
problem was not secondary to his wrist problem.

Another VA examiner reached the same conclusion after a VA 
examination in December 1997.  At that time, the veteran 
complained of constant pain in his right shoulder which he 
attributed to years of carrying his right arm in a manner 
which allowed his shoulder to drop.  Examination of the right 
shoulder showed no swelling, effusion, deformity, or evidence 
of muscular atrophy to suggest disuse.  The veteran was 
tender over greater tuberosity anterolaterally.  He had the 
following ranges of motion, which he limited due to pain: 
Flexion, 130 degrees; abduction, 130 degrees; internal 
rotation, 30 degree; external rotation 75 degrees.  There was 
no crepitation with motion.  X-rays showed a tiny osteophyte 
in the posterior aspect of the glenoid.  There was no 
narrowing of the articular cartilage.  There was slight 
sclerosis of the greater tuberosity to suggest the 
possibility of some impingement.  The reported diagnosis was 
impingement syndrome, right shoulder, unrelated to fracture 
of the right ulna.

The Board has reviewed the entire record.  It contains no 
competent medical evidence that the veterans right should 
complaints are proximately due to or the result of any of his 
service connected disabilities.  In fact, the only evidence 
that addresses his shoulder complaints indicates that there 
is no relationship between such complaints and his service 
connected disabilities.  Therefore, the Board concludes that 
the claim of entitlement to service connection for a right 
shoulder disorder is not well grounded.

II. Service Connection for a Lung Disorder

The veteran has asserted that he has current disability from 
a lung disorder as a result of the chest injuries, including 
collapsed lungs, he claims to have sustained in the April 
1969 incident in which he was thrown from and pinned under a 
truck.

The RO disallowed his claim of entitlement to service 
connection for a lung disorder in a July 1991 rating decision 
in which it was determined that the veteran had not submitted 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (a decision by an RO refusing, 
because of a lack of new and material evidence, to reopen a 
previously and finally disallowed claim, after having 
considered newly presented evidence, is a disallowance of 
a claim).  That disallowance is final.  The veteran failed to 
perfect an appeal from the decision within one year.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(1998).  The claim can be reopened only with the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  During this step, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  Second, if the evidence is new and material, the 
Board must then reopen the claim and review the former 
disposition of the claimthat is, review all the evidence 
of record to determine the outcome of the claim on the 
merits.  See Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, rather than since the time that the claim was last 
disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (a decision by an RO refusing, because of a lack 
of new and material evidence, to reopen a previously and 
finally disallowed claim, after having considered newly 
presented evidence, is a disallowance of a claim).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself on in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

At the time of the ROs July 1991 disallowance of the claim, 
the evidence of record consisted of service medical records, 
reports of VA examinations, summaries of VA hospitalizations, 
and VA outpatient treatment records.  Service medical records 
show that when the veteran was examined on the day of his 
injury, his lungs were clear.  Notes made several days later 
indicate that his abdomen had become distended and his 
breathing was shallow and difficult.  His symptoms were 
diagnoses as adynamic ileus.  He was treated with medication 
and the symptoms resolved.  However, chest X-rays taken at 
the end of April 1969 showed elevation of the right 
hemidiaphragm with blunting of both costophrenic angles due 
to fluid or thickened pleura.  There was plate-like 
atelectasis in the right mid lung.  Contemporaneously dated 
medical records contain no diagnosis of a lung disorder.  In 
a report of medical history given at the time of his medical 
examination for separation from service, the veteran gave a 
history of shortness of breath.  The examiner did not 
elaborate on the complaint.  On examination, the veterans 
lungs were clinically normal.  No diagnosis of a lung 
disorder was reported.

During a VA examination in February 1971, the veteran gave a 
history of left pneumothorax and bleeding in his lung after 
the injuries he sustained in 1969.  His current complaint was 
of occasional pleural pain after coughing or laughing.  Chest 
X-rays showed normal appearing heart and lungs.  Clinically, 
the veterans lungs were clear and negative.  However, 
apparently based on the history provided by the veteran, the 
examiner reported a diagnosis of chronic fibrinous pleurisy, 
left, secondary to traumatic pneumothorax.

During subsequent VA examinations, the veteran gave histories 
of traumatic pneumothorax.  However, current findings, 
including X-rays, were normal.  No diagnoses of a current 
lung disorder were reported.  In November 1990, the veteran 
was hospitalized for treatment of a spontaneous pneumothorax.  
The hospital summary contains no indication of a relationship 
between the veterans current lung disorder and any disease 
injury incurred during his active service.  Also, records of 
VA outpatient treatment contain no indication that the 
veteran had current disability from a lung disorder as a 
result of any in-service disease or injury.

The evidence received since the July 1991 disallowance of the 
claim consists of reports of VA examinations, summaries of VA 
hospitalizations, and records of VA outpatient treatment.

A VA hospital summary shows that the veteran was hospitalized 
again in December 1994 for treatment of a spontaneous 
pneumothorax.  The report refers to the veterans history of 
a prior spontaneous pneumothorax in 1990 and pneumothorax in 
1969.  The veteran underwent an open thoracotomy which 
revealed multiple blebs covering almost the entire surface of 
the left lung.  The larger ones were resected.  The summary 
did not relate the veterans current lung disorder to any 
disease or injury he incurred during his active military 
service.  The veteran was hospitalized again in January 1995 
for treatment of a right pneumothorax.  A right thoracotomy 
revealed multiple blebs around the periphery of his right 
lung.  The hospital summary contains no indication that the 
veterans right lung disorder was related to any in-service 
disease or injury.  Subsequently dated outpatient treatment 
records contain no reference to the veterans military 
service.

A VA examination report dated in May 1995 contains a 
diagnosis of status post bilateral thoracotomies for 
spontaneous pneumothorax.  The report does not indicate any 
relationship to any disease or injury the veteran incurred 
during his active service.  Similarly, reports of VA 
examination dated in November 1995 and December 1997 contain 
no indication of a nexus between the veterans current lung 
disorders and any in-service disease or injury.

The evidence received since the ROs July 1991 disallowance 
of the claim is new in the sense that it had not been 
previously considered by the agency decisionmakers.  However, 
such evidence is not probative of the question of whether the 
veterans disability from residuals of spontaneous 
pneumothorax is related to a disease or injury he incurred 
during his active military service.  Since such evidence is 
not probative of the dispositive issue, the Board finds that 
it is not so significant that it must be considered in order 
to fairly decide the claim.  Therefore, the Board concludes 
that no new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lung disorder.

III.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  See also, Shipwash v. Brown, 8 Vet.App. 218 (1995) 
(when a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
The Board is satisfied that all appropriate development has 
been accomplished and VA has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1997).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

A. Residuals of Fracture of the Right Ulna

During the February 19971 VA examination, the veteran 
complained of decreased ability to work with his right hand 
because of the funny angle on his right arm.  On 
examination, the arm showed no muscle change.  Tone was good.  
However, the veteran was not able to extend the arm beyond 40 
degrees.  Pronation was not restricted but supination was 
limited to 60 degrees.  The digits had good maneuverability 
and there were no manifestations of paresthesis, anesthesias, 
or circulatory disturbance.  Grip was good and did not appear 
to be impaired.  The pertinent diagnosis was fracture, right 
ulna, postoperative status, satisfactory.

The veteran was granted service connection for residuals of 
fracture of the left ulna by the ROs July 1971 rating 
decision.  A 10 percent rating was assigned pursuant to 
Diagnostic Code 5211.  The 10 percent rating has remained in 
effect since September 1970.  Under Diagnostic Code 5211, 
impairment of the ulna manifested by malunion with bad 
alignment is rated 10 percent disabling.  A 20 percent rating 
is assigned where there is nonunion of the lower half of the 
ulna.  Impairment of the ulna manifested by nonunion of the 
upper half, with false movement, but without loss of bone 
substance or deformity, is rated 30 percent disabling on the 
major side and 20 percent disabling if on the minor side.  
Where there is nonunion of the upper half, with false 
movement, and with loss of bone substance (1 inch or more) 
and marked deformity, a rating of 40 percent is assigned for 
the major side or a 30 percent rating is assigned for the 
minor side.

In this case, the record contains no clinical findings that 
the veterans disability from residuals of fracture of the 
ulna is manifested by nonunion in either the upper or lower 
half.  During the VA examination in December 1997, X-rays of 
the right forearm showed a healed fracture of the right ulna 
at the junction of the middle and distal third.  The veteran 
had normal pronation and supination of the right hand and 
forearm.  He had no tenderness over the ulnar shaft.  No 
false motion was reported.

The Board has considered the veterans assertions in his 
testimony in April 1997 that any movement of his right wrist 
caused pain.  He also asserted that the wrist was weak.  He 
also complained of the feeling that his fingers went to 
sleep.  Such assertions are not corroborated by clinical 
findings.  Records of recent VA outpatient treatment show no 
complaints associated with the veterans right hand, wrist, 
or forearm.  

The Board finds that the veterans disability from residuals 
of fracture of the left ulna is manifested by subjective 
complaints of painful wrist motion, weakness, and numbness in 
his fingers, without clinical findings of nonunion of the 
ulna, or of reduced range of motion in the wrist, reduced 
grip strength, or loss of supination or pronation of the 
right forearm and hand.  In the absence of findings of 
nonunion of the ulna, the criteria for a schedular rating in 
excess of 10 percent are not met under Diagnostic Code 5211.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, absence a showing of nonunion of the 
ulna, his disability picture does not approximate the 
criteria for the next higher evaluation.

Also, the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  The U. S. Court of 
Veterans Appeals has held that pursuant to 38 C.F.R. § 4.40 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, there are no clinical findings to support the 
veterans complaints of pain, weakness, and numbness in the 
right wrist and hand.  On the contrary, clinical findings 
indicate that finger motion, wrist motion, and grip strength 
are good.  Xrays have been consistently normal other than 
showing the old, healed fracture of the ulna.  There has been 
no clinical finding of subluxation, nonunion, or loose 
motion.  The examiners have detected no swelling, redness, or 
deformity.  The right forearm has normal supination and 
pronation, and there has been no finding of false motion.  
The veteran has not alleged, nor does the record otherwise 
reflect, that the right forearm disability is manifested by 
incoordination.  The Board concludes that consideration of 
the provisions of 38 C.F.R. § 4.45 does not require a rating 
in excess of 10 percent.

B.  Scar on the Right Iliac Crest

The donor site of the bone graft for repair of the veterans 
in-service fracture of the right ulna was the anterolateral 
aspect of the right ilium.  During the VA examination in June 
1971, the veteran was noted to have a three inch scar on the 
right iliac crest with bone deformity.

Service connection for scar on the right iliac crest was 
granted by the ROs July 1971 rating decision.  The 
associated disability was rated zero percent disabling 
pursuant to Diagnostic Code 7805.  Under that diagnostic 
code, nondisfiguring scars which are not the result of burns, 
and which are not poorly nourished, with repeated ulceration, 
tender or painful, are rated based on limitation of function 
of the part affected.

The veteran asserted during testimony before a hearing 
officer in April 1997 that the scar over the right iliac 
crest stayed painful and tender.  He said that he wore loose 
fitting clothing to avoid irritating the scar.

Records of recent VA medical treatment indicate that the 
veteran has had complaints of pain in several areas of his 
body.  However, such records contain no indication that he 
has had complaints about the scar on his right iliac crest.  
However, during the December 1997 VA examination, an examiner 
reported that the scar was tender.  The rating of the 
veterans right iliac crest scar was increased to 10 percent 
by the RO January 1998 rating decision.  In that decision, 
the RO utilized Diagnostic Code 7804.  Under that diagnostic 
code, superficial scars which are tender and painful on 
objective demonstration are rate 10 percent disabling.  No 
higher rating is assignable under that diagnostic code.

The Board has considered the veterans disability from right 
iliac scar in the context of other diagnostic codes pertinent 
to the rating of disabilities from scars in order to 
determine if a higher rating is assignable under such other 
codes.  There are two such diagnostic codes which provide for 
ratings higher than 10 percent.  However, the criteria of 
such codes are not for application in this case.  Diagnostic 
Code 7800 applies to disfiguring scars of the head, face, or 
neck.  Diagnostic Code 7801 applies to third degree burn 
scars.

The Board finds that the veterans disability from scar over 
the right iliac crest is manifested by an objectively tender 
scar which does not result in functional limitation, and 
which is not disfiguring.  The Board concludes that the 
criteria for a schedular rating in excess of 10 percent for 
the donor site scar over the veterans right iliac have not 
been met.

C.  PTSD

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment for PTSD or 
any other acquired neuropsychiatric disorder.  The earliest 
dated documentation in the claims folder which shows 
diagnosis of a neuropsychiatric disorder was made in August 
1996.  At that time, the veteran complained of discomfort 
around people, weight gain, and occasional thoughts of 
harming himself.  On mental status examination, he was 
oriented to person, place, time, and situation.  His mood was 
depressed and his affect was flat.  He had mild psychomotor 
agitation.  His speech was fluent, with regular rate and 
volume.  There was no flight of ideas or looseness of 
association.  The veteran reported hearing various voices and 
thinking the doorbell was ringing when it was not.  Immediate 
and remote memory were intact.  Judgment was good.  Insight 
was intact.  The veteran denied homicidal or suicidal 
ideation.  The examiner reported an impressions of PTSD and 
major depressive disorder.

The ROs July 1996 rating decision granted service connection 
for PTSD.  This disorder was rated as 10 percent disabling 
under the former General Rating Formula for Psychoneurotic 
Disorders.  The rating was increased to 30 percent by the 
ROs March 1998 rating decision.  Under the former rating 
criteria, a 100 percent rating is assigned for PTSD when, by 
reason of psychoneurotic symptoms, the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the affected individual is 
demonstrably unable to obtain or retain employment.  The 
Court, in Johnson v. Brown, 7 Vet. App. 95 (1994), held that 
these criteria for a 100 percent rating are each an 
independent basis for granting a 100 percent rating.  A 70 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
to obtain or retain employment.  A 50 percent evaluation will 
be assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent rating is assigned where there is 
definite impairment of the ability to establish or maintain 
effective and wholesome relationships with people, and where 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term definite in 
38 C.F.R. § 4.132 was qualitative in character, whereas 
the other terms were quantitative in character, and 
invited the Board to construe the term definite in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate reasons or bases for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).  In a precedent opinion 
dated November 9, 1993, the VA General Counsel concluded that 
definite is to be construed as distinct, unambiguous, 
and moderately large in degree.  It represents a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large.  VAOPGCPREC 9-93 
(O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed.Reg 4753 (1994). 

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

More recent records of VA outpatient mental health treatment 
indicate that the veteran was doing fairly well with 
medication, despite his reports of depression and mood 
swings.  In November 1997, he reportedly had an understanding 
girlfriend.  He was involved in therapeutic activities such 
as using his CB radio and reading.  Although his affect was 
described as anxious, he was also described as pleasant and 
cooperative.  He was well oriented and his mood was fair.

During the VA neuropsychiatric examination in December 1997, 
the veterans main complaints were of flashbacks with 
auditory and visual hallucinations.  On mental status 
examination, he was appropriately dressed, adequately 
groomed, and exhibited no unusual motor activity.  Speech was 
fluent, without flight of ideas or looseness of associations.  
Mood and affect were anxious.  The veteran denied 
hallucinations, expressed no identifiable delusions, and 
denied homicidal or suicidal thoughts.  He was precisely 
oriented as to person, place, situation, and time.  Remote, 
recent and immediate recall were good.  Judgment and 
abstracting ability were adequate.  Insight was good.

After review of the entire record, including the report of 
the December 1997 VA examination and the records of VA 
outpatient treatment, the Board finds that neither the 
revised regulations nor the former regulations are more 
favorable to the veteran.  He does not have the specific 
symptomatology listed in the revised regulation for the next 
higher rating of 50 percent.  Although his affect has been 
described anxious, has also been described as pleasant and 
cooperative.  There is no clinical finding of circumstantial, 
circumlocutory, or stereotyped speech.  The veteran does not 
complain of panic attacks.  There is no clinical finding that 
his ability to understand complex commands is impaired.  His 
memory and judgment are not impaired.  Although he has some 
mood disturbance, that symptom has not been shown to result 
in occupational and social impairment with reduced 
reliability and productivity.  He apparently has been able to 
maintain some meaningful relationships with some other 
people.

In the context of the former rating criteria, the questions 
are: 1) whether the veteran has considerable impairment 
of his ability to establish and maintain effective or 
favorable relationships with people; and 2) whether by reason 
of psychoneurotic symptoms, his reliability, flexibility, and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  As discussed above, 
the veterans psychoneurotic symptoms appear to be mild.  
Neither the VA examination reports nor the notes of 
outpatient treatment indicate that such symptoms result in 
considerable social and industrial impairment.  The Board 
notes that the VA examiner in December 1997 assigned a score 
of overall functioning that indicated only mild symptoms or 
some difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

The veteran also does not meet the criteria for yet higher 
disability evaluations under either the old or the new rating 
criteria.  His ability to establish or maintain effective or 
favorable relationships with people is not severely impaired, 
nor are his psychoneurotic symptoms of such severity and 
persistence that they produce severe impairment in the 
veterans ability to obtain or retain employment.  He does 
not exhibit suicidal ideation, obsessional rituals, spatial 
disorientation, gross impairment in thought processes or 
communication, delusions or hallucinations, or neglect of 
personal appearance and hygiene.  He does not have memory 
loss for name of close relatives, his occupation, or his 
name.  His speech is not  illogical, obscure, or irrelevant 
speech.  He is able to function independently, appropriately 
and effectively. 

In summary, the Board finds that the veterans disability 
from PTSD is manifested by symptoms of depression, with some 
sleep disturbance, and an inclination toward isolation, 
without more than mild difficulty establishing and 
maintaining effective work and social relationships or more 
than moderate social and industrial impairment, and without 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
panic attacks, speech effects, impairment of intellect, 
judgment, motivation, or mood.  The Board concludes that the 
criteria for a rating in excess of 30 percent for PTSD are 
not met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7.  In the absence of a 
disability picture approximating the symptomatology described 
in the revised criteria, and absent a showing of more than 
definite social and industrial impairment, the veterans 
disability from PTSD, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 50 percent.

IV.  Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1997).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id. 

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings  up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Higher ratings are also assignable for disability 
associated with impairment of the ulna, but the required 
manifestations are not shown in this case.  Although no 
higher schedular rating is assignable for the veterans right 
iliac scar, the 10 percent rating currently in effect 
contemplates the symptomatology about which the veteran 
complains; higher ratings might be assigned by analogy to 
other diagnostic codes for limitation of function, but such 
limitation has not been demonstrated.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for the service connected 
disabilities herein considered, and while he attends monthly 
mental health counseling, it has not been shown that such 
treatment so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Finally, the Board notes that the veteran has disability from 
several other service connected disorders for which 
compensation is provided under other diagnostic codes.  
However, there is no evidence that the impairment resulting 
solely from the disabilities being herein considered warrant 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
residuals of fracture of the right ulna, scar on the right 
iliac crest, and PTSD is adequately compensated by the 
current schedular evaluations.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

The claim of entitlement to service connection for a right 
shoulder disorder as being proximately due to or the result 
of service-connected disabilities of the right forearm and 
right elbow is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a lung 
disorder.  To this extent, the appeal is denied.

An increased rating for residuals of fracture of the right 
ulna is denied.

An increased rating for scar on the right iliac crest, donor 
site of bone graft, , is denied.

An increased rating for PTSD is denied.



           
     MARY GALLAGHER
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.
- 2 -
